Title: General Orders, 12 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thirsday Feby 12th 1778.
DunbartonDunmore. Dayton.


At a General Court Martial whereof Coll Wigglesworth was President Feby 6th 1778. Captn Zane tried upon appeal to a General Court Martial, for acting in a cowardly manner when sent with a scouting party on 12th of December last in ordering his men to retreat when he had a considerable advantage over the Enemy, again found guilty of the charge being a breach of 13th Article 13th Section of the Articles of War and sentenced to be discharged from the service—At the same Court Lieutt Richard Whitbee tried upon appeal for acting in an ungentlemanlike manner and encouraging theft in the Army and acquitted.
His Excellency the Commander in Chief approves the aforegoing sentences and orders that Captn Zane be immediately discharged from the service and that Lieutt Whitbee be released from his Arrest.

At the same Court Captn Samuel Ely, tried (Feby 7th) for several practices unbecoming the officer and acquitted of the charges against him.
The Commander in Chief approves the sentence and orders him to be discharged from his arrest.
